Exhibit [Form of Agreement] FIRST LOUISIANA BANCSHARES, INC. EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the day of 200_, between First Louisiana Bancshares, Inc., a Louisiana corporation (the “Corporation”), and Ron C. Boudreaux (the “Executive”). WITNESSETH: WHEREAS, as a result of the Merger, as hereinafter defined, the Executive is becoming employed as President and Chief Operating Officer of the Corporation; WHEREAS, as a result of the Merger, Executive is also becoming employed as President and Chief Executive Officer of First Louisiana Bank, a federally chartered savings association (the “Association”) and the wholly owned subsidiary of the Corporation (the Corporation and the Association are referred to together herein as the “Employers”); WHEREAS, the Executive was previously employed as the President and Chief Executive Officer of First Louisiana Bank, a Louisiana-chartered bank ("First Louisiana") and its parent holding company First Louisiana Bancshares, Inc., a Louisiana corporation ("Bancshares") which merged with and into the Corporation (the “Merger”) in accordance with terms of the Agreement and Plan of Merger dated as December 11, 2007 by and among Home Federal Bancorp, Inc. of Louisiana, Home Federal Mutual Holding Company of Louisiana and Bancshares, pursuant to an amended and restated employment agreement between First Louisiana, Bancshares and the Executive entered into as of June 13, 2006 (the "First Louisiana Employment Agreement") and as subsequently further amended as of December 11, 2007 (the "First Amendment"); WHEREAS, the Corporation desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; WHEREAS, the Executive is willing to serve the Corporation on the terms and conditions hereinafter set forth; and WHEREAS, the Executive is concurrently entering into a separate employment agreement with the Association. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Corporation and the Executive hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual Compensation.The Executive’s “Annual Compensation” for purposes of determining severance payable under this Agreement shall be deemed to mean the sum of (i)the annual rate of Base Salary as of the Date of Termination, and (ii) the cash bonus, if any, earned by the Executive for the calendar year immediately preceding the year in which the Date of Termination occurs. (b)Base Salary.“Base Salary” shall have the meaning set forth in Section 3(a) hereof. (c)Cause. Termination of the Executive’s employment for “Cause” shall mean termination because of personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving personal profit, intentional failure to perform stated duties, willful violation of any law, rule or regulation (other than traffic violations or similar offenses) or final cease-and-desist order or material breach of any provision of this Agreement. (d)Change in Control.“Change in Control” shall mean a change in the ownership of the Corporation or the Association, a change in the effective control of the Corporation or the Association or a change in the ownership of a substantial portion of the assets of the Corporation or the Association, in each case as provided under Section 409A of the Code and the regulations thereunder. (e)Code.“Code” shall mean the Internal Revenue Code of 1986, as amended. (f)Date of Termination.“Date of Termination” shall mean (i) if the Executive’s employment is terminated for Cause, the date on which the Notice of Termination is given, and (ii) if the Executive’s employment is terminated for any other reason, the date specified in such Notice of Termination. (g)Disability.“Disability” shall mean the Executive (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Employers. (h)Effective Date.The Effective Date of this Agreement shall mean , 200_. (i)
